Citation Nr: 1024465	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Tampa, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Winter Haven Hospital, for the period of May 8, 2009, to June 
2, 2009.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service in the United States Navy 
from November 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 letter decision of 
the Department of Veterans Affairs (VA), Tampa VA Medical 
Center (VAMC) in Tampa, Florida, which denied the above 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment provided at the Winter Haven 
Hospital for care provided during the time period extending 
from May 8, 2009, to June 2, 2009.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

3.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the appellant did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System 
during the 24 months preceding May 2009.

5.  The appellant is financially liable to the provider of 
the emergency treatment.

6.  The appellant has insurance in the form of Medicare Part 
A.  

7.  The appellant has no remedy against a third party for 
payment of the treatment provided.

8.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

9.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.

10.  The care provided at the Winter Haven Hospital, for the 
time period in question, was not emergent in nature.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for treatment received for 
the time period extending from May 8, 2009, to June 2, 2009, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
for treatment for the time period extending from May 8, 2009, 
to June 2, 2009, have not been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of hospitalization treatment incurred for 
the time period extending from May 8, 2009, to June 2, 2009, 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Therefore, the Board's decision to proceed in 
adjudicating this claim, rather than remanding it for 
assistance or additional notification, does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The appellant in this matter is seeking reimbursement for 
private medical expenses that were incurred at the Winter 
Haven Hospital, in Winter Haven, Florida, for the time period 
extending from May 8th, 2009, to June 2nd, 2009.  The record 
indicates that on May 6th, 2009, the appellant was brought 
into the Emergency Room at the Winter Haven Hospital, after 
he had fallen at home and suffered a possible concussion.  In 
the Emergency Room, it was discovered that the appellant had 
suffered a fracture of the humerus.  His arm was put into a 
sling and he was provided with pain medications.  It was 
further determined that he had not suffered any internal 
brain damage as a result of the fall/concussion.  The 
appellant was then released from the hospital.  

On the next day, May 7th, the appellant complained to his son 
about pain emanating from the arm.  He told his son that he 
wished to go to the VAMC in Tampa (that was 51 miles away) 
for treatment but his son instead took him to Winter Haven 
Hospital.  After speaking with a doctor, the appellant was 
admitted to hospital.  He then remained in hospital until 
June 2nd.  During this time, he was treated for alcohol 
dependence and withdrawal, prostatic hypertrophy, a renal 
mass, chronic obstructive pulmonary disease, hypertension, 
and left arm pain/fracture.  He was not treated for his 
service-connected neurosis or eczema.  He was subsequently 
released from Winter Haven Hospital.  

Following his release from Winter Haven Hospital, the 
Hospital billed VA for the amount of $122,906.00 (US 
dollars).  The billing was received on June 23, 2009.  The VA 
Medical Center (VAMC) subsequently denied the appellant's 
request for reimbursement, and he has appealed to the Board 
for review.  

VA records show that the appellant's son contacted the Tampa 
VAMC on May 7, 2009, to inform it about his father.  The son 
told VAMC staff that the appellant wanted to be admitted to 
the VA hospital but the son did not think he could tolerate 
the ride and the son also wanted him closer to home.  The son 
was informed to ask for transfer to VA when the Veteran was 
stable.  In essence, the appellant has argued that since he 
needed emergent treatment and because a VA facility was not 
readily available, VA should pay for his treatment at the 
Winter Haven Hospital.  

A review of the record reveals that the Tampa VAMC has denied 
his claims for payment of the treatment.  In denying the 
appellant's claim, the VAMC has said that the VA would pay 
for the first day of treatment, that of May 7th to May 8th, 
but that after the appellant became stable, he should have 
been transferred to the VAMC in Tampa for additional care.  
The appellant has appealed this decision.  

The record indicates that the appellant, at the time of the 
treatment at Winter Haven Hospital, was not in receipt of a 
100 percent disability rating for any of his disabilities, 
conditions, or disorders.  He was service connected for a 
psychiatric condition (neurosis/conversion disorder) [50 
percent disabling] and eczema [30 percent disabling].  He had 
a combined rating of 70 percent.  At the time of the 
hospitalization, the appellant was 83 years old.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the treatment received for the period extending 
from May 8th, 2009, to June 2nd, 2009.  See 38 U.S.C.A. 
§ 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2009).  
This is a factual, not a medical, determination.  See Similes 
v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710], may contract with non-Department facilities 
in order to furnish" certain care, including:  "[h]ospital 
care or medical services for the treatment of medical 
emergencies which pose a serious threat to the life or health 
of a Veteran receiving medical services in a Department 
facility . . . until such time following the furnishing of 
care in the non-Department facility as the Veteran can be 
safely transferred to a Department facility."  38 U.S.C. § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009); see Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
(or his next-of-kin) sought and obtained proper authorization 
for VA payment of the private medical expenses he incurred 
while admitted to the Winter Haven Hospital for the time 
period extending from May 8, 2009, to June 2, 2009.  The 
record indicates that while the appellant or his next-of-kin 
may have contacted the VA within 72 hours of the initial care 
at Winter Haven Hospital, the VA fully informed the appellant 
that once he was stabilized, he needed to transfer to the 
VAMC in Tampa.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the treatment 
received for the time period extending from May 8, 2009, to 
June 2, 2009, at Winter Haven Hospital, was not obtained 
pursuant to 38 C.F.R. § 17.54 (2009), and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that a "second avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, 
which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such Veterans have made payment.'"  Malone, 10 Vet. 
App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 
2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2009); 38 C.F.R. § 
17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing pain in his arm and he was confused.  Even if 
the Board agrees with the appellant, the evidence does not 
show that the treatment was for a service-connected 
disability or for a nonservice-connected disability that was 
affecting a service-connected disability.  See Swinney v. 
Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is 
nothing in the record that would indicate that the treatment 
was for a permanent and total disability, and the appellant 
was not participating in a vocational rehabilitation program.  
Additionally, the medical evidence of record does not show 
that after the first day of treatment (the treatment that 
occurred on May 7th), that the treatment received (after the 
appellant stabilized) was emergent type treatment.  As such, 
payment is not warranted for expenses incurred in conjunction 
with the treatment received during the time period extending 
from May 8, 2009, to June 2, 2009, at the Winter Haven 
Hospital pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 
2009).

In other words, the Board finds that even if the care 
rendered by the private facility was for a medical emergency 
of such nature that delay could have been hazardous to life 
or health in light of the complaints expressed by the 
appellant, at the time of the hospitalization, the appellant 
did not satisfy any of the four requirements of the second 
criterion, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1728 (West 2002 and Supp. 2009).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).  Of note is that 38 U.S.C.A. 
§ 1725 was amended effective February 1, 2010, however, the 
amendments are not applicable to this case.  See Pub. L. No. 
111-137, § 1(a),(b), 123 State. 3495 (2010).  

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.1002 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

Additionally, under the Millennium Health Care Act, the VA 
will be the payer of last resort for veterans who usually get 
their care at a VA medical center.  As noted above, one of 
the requirements that must be met is that the appellant must 
not have entitlement to care or services under a health plan 
contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. 
§ 17.1002(g) (2009).  A health plan contract is specifically 
defined, by the law as well as the implementing regulation, 
to include an insurance program described in section 1811 of 
the Social Security Act (42 U.S.C. 1395c) or established by 
section 1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 
1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2009).  
42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j 
refers to Medicare Part B.  That is, the law and regulations 
specifically exclude payment under the Millennium Act if the 
appellant has coverage under either Medicare Part A or 
Medicare Part B.  In this instance, the evidence of record 
reveals that the appellant has active Medicare (Part A) 
coverage.

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act:

(a)  the services were provided in a 
hospital; 

(b)  delay in seeking immediate medical 
attention may have been hazardous to life 
or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the 
appellant may have reasonably expected 
the absence of immediate medical 
attention to result in placing his health 
in serious jeopardy, or experiencing 
serious impairment to bodily functions, 
or having serious dysfunction of any 
bodily organ or part;

(c)  the record shows that VA facilities 
could have provided the appellant with 
the type of treatment he needed after he 
stabilized on May 8;  

(d)  there is a claim for care beyond the 
initial emergency evaluation and 
stabilization of the appellant;

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the hospital 
treatment, as noted by the private 
hospitalization bills;

(g)  the appellant has additional medical 
coverage in the form of Medicare Part A; 

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment extending 
from May 8, 2009, to June 2, 2009, have not been met. 38 
U.S.C.A. § 1725 (West 2002 and Supp. 2009); 38 C.F.R. § 
17.1000-08 (2009).  The Board is bound by the law, and its 
decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  There 
simply is no provision in which the Board may grant the 
appellant the benefits sought.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at the 
Winter Haven Hospital, for the period of May 8, 2009, to June 
2, 2009, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


